421 F.2d 1359
NATIONAL BUSINESS FORMS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, andInternational Printing Pressmen and Assistants Union of North America, AFL-CIO, Intervenor, andSoutheastern Printing Specialties and Paper Products District Council S-7, Affiliated With the International Printing Pressmen & Assistants Union of North America, AFL-CIO, Intervenor.
No. 19659.
United States Court of Appeals, Sixth Circuit.
March 24, 1970.

On Petition to Review an Order of National Labor Relations Board.
William M. Pate, Atlanta, Ga., Mitchell, Pate & Anderson, Atlanta, Ga., on the brief, for petitioner.
Nancy M. Sherman, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Corinna Lothar Metcalf, Atty., N. L. R. B., Washington, D. C., on the brief, for respondent.
William A. McHugh, Jr., Atlanta, Ga., Adair, Goldthwaite, Stanford & Daniel, Atlanta, Ga., on the brief, for intervenor.
Before CELEBREZZE and BROOKS, Circuit Judges, and McALLISTER, Senior Circuit Judge.
ORDER
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the petition for review of the decision and order of the National Labor Relations Board, 176 NLRB No. 122, is hereby denied, except as to the provisions therein contained concerning back pay and, in this regard, the case is remanded to the National Labor Relations Board for further consideration in order to determine the applicability of Southwestern Pipe, Inc. 179 NLRB No. 52 (1969), decided by the Board subsequent to its decision and order in the present proceedings. See also N.L.R.B. v. Robert S. Abbott Publishing Company, 331 F.2d 209 (1964) (C.A.7).